DETAIL ACTION
Claims 1, 3-5, 7-10, 12-14, 16-18 and 20 are allowed in this Office Action 
(re-number 1-15 ).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian F. Russell (Reg. # 40,796) on December 22, 2020.
The application has been amended as follows:
Claims 1, 8 and 14 are amended.
Claims 6, 11 and 19 are cancelled.

AMENDMENTS TO THE CLAIM
1. (Currently Amended) A method of selecting a storage node of a storage system to store data, the method comprising:
	applying, by a mapping node, a first function to at least some data chunks within an extent to provide a respective first value for each of the at least some data chunks;
	selecting, by the mapping node, a storage node to store the extent from among multiple storage nodes of a storage system based on a majority vote derived from the respective first values, wherein differing first values are mapped to different ones of the , and wherein the selecting based on a majority vote includes:
	setting a threshold level for a majority vote;
	selecting based on a majority of the first values being mapped to the selected storage node;
	based on the majority vote exceeding the threshold level, transferring the extent to the selected storage node;
	based on the majority vote not exceeding the threshold level, transferring the extent to a different storage node that previously stored the extent; and
	performing, by the storage system, deduplication of the data chunks of the extent in the selected storage node using fingerprints computed on each of the data chunks, wherein one or more of the data chunks within the extent do not include useful data for a vote and the one or more of the data chunks within the extent that do not include useful data for the vote are not utilized in selecting the storage node to store the extent.
2. (Canceled)
3. (Previously Presented) The method of claim 1, wherein the applying comprises the mapping node calculating the first values dynamically upon processing the extent and wherein the mapping node does not store the first values persistently.
4. (Previously Presented) The method of claim 1, wherein at least some of the data chunks within the extent are not updated and the method further comprises:
	loading data for the data chunks within the extent that are not updated prior to the applying; and

5. (Previously Presented d) The method of claim 4, wherein the first function is a hash function that computes a hash value and the second function performs a modulo ‘N’ division on the hash value, and wherein ‘N’ corresponds to a number of the multiple storage nodes in the storage system.
6. (Canceled)
7. (Previously Presented) The method of claim 1, wherein the first function computes a hash value and a modulo ‘N’ division of the hash value, and wherein ‘N’ corresponds to a number of the multiple storage nodes in the storage system.
8. (Currently Amended) A storage system, comprising:
	a mapping node coupled to multiple storage nodes, wherein the mapping node is configured to: 
	apply a first function to at least some data chunks within an extent to provide a respective first value for each of the at least some data chunks; and
	select a storage node to store the extent from among the multiple storage nodes based on a majority vote derived from the respective first values, wherein differing first values are mapped to different ones of the multiple storage nodes, and wherein the mapping node being configured to select the selected storage node based on a majority vote includes the mapping node being configured to: 
	set a threshold level for the majority vote;

	based on the majority vote exceeding the threshold level, transfer the extent to the selected storage node;
	based on the majority vote not exceeding the threshold level, transfer the extent to a different storage node that previously stored the extent; and
	wherein the storage system is configured to perform deduplication of the data chunks of the extent in the selected storage node using fingerprints computed on each of the data chunks, and wherein one or more of the data chunks within the extent do not include useful data for a vote and the one or more of the data chunks within the extent that do not include useful data for the vote are not utilized in selecting the storage node to store the extent.
9. (Previously Presented) The storage system of claim 8, wherein at least some of the data chunks within the extent are not updated and the mapping node is further configured to:
	load data for the data chunks within the extent that are not updated into the mapping node prior to the applying; and
	apply a second function different from the first function to map each of the first values to a respective one of the multiple storage nodes.
10. (Previously Presented) The storage system of claim 9, wherein the first function is a hash function that computes a hash value and the second function performs a modulo ‘N’ division on the hash value, and wherein ‘N’ corresponds to a number of the multiple storage nodes in the storage system.

12. (Previously Presented) The storage system of claim 8, wherein at least some of the data chunks within the extent are not updated and the mapping node is further configured to:
	determine whether a first threshold level of the data chunks within the extent have been updated prior to the applying and the selecting;
	based on the first threshold level of the data chunks having been updated:
	apply a second function to the first values to provide respective storage node votes for each of the updated data chunks;
	transfer the extent to the selected storage node; and
	based on the first threshold level of the data chunks not having been updated, transfer the extent to a different storage node that previously stored the extent.
13. (previously presented) The storage system of claim 12, wherein the mapping node is further configured to:
	based on the majority vote exceeding a second threshold level, transfer the extent to the selected storage node; and
	based on the majority vote not exceeding the second threshold level, transfer the extent to the different storage node.
14. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a controller of a storage system to cause the controller to:

	select a storage node to store the extent from among multiple storage nodes of a storage system based on a majority vote derived from the respective first values, wherein differing first values are mapped to different ones of the multiple storage nodes, and wherein the program instructions cause the controller to: 
	set a threshold level for the majority vote;
	select the selected storage node based on a majority of the first values being mapped to the selected storage node;
	based on the majority vote exceeding the threshold level, transfer the extent to the selected storage node;
	based on the majority vote not exceeding the threshold level, transfer the extent to a different storage node that previously stored the extent; and
	perform deduplication of the data chunks of the extent in the selected storage node using fingerprints computed on each of the data chunks, wherein one or more of the data chunks within the extent do not include useful data for a vote and the one or more of the data chunks within the extent that do not include useful data for the vote are not utilized in selecting the storage node to store the extent.
15. (Canceled)
16. (Previously Presented) The computer program product of claim 14, wherein the first values are dynamically calculated upon processing the extent and not stored persistently.

	load data for the data chunks within the extent that are not updated prior to the applying; and
	apply a second function different from the first function to map each of the first values to a respective one of the multiple storage nodes.
18. (Previously Presented) The computer program product of claim 17, wherein the first function is a hash function that computes a hash value and the second function performs a modulo ‘N’ division on the hash value, and wherein ‘N’ corresponds to a number of the multiple storage nodes in the storage system.
19. (Canceled)
20. (Previously Presented) The computer program product of claim 14, wherein the first function computes a hash value and a modulo ‘N’ division of the hash value, and wherein ‘N’ corresponds to a number of the multiple storage nodes in the storage system.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 7-11) dated September 24, 2020, regarding the features of claims 1, 8 and 14, the claimed features “select a storage node to store the extent from among multiple storage nodes of a storage system based on a majority vote derived from the respective first values, wherein differing first values are mapped to different ones of the multiple storage nodes, and wherein the program instructions cause the controller to: set a threshold level for the majority vote; select the 
The prior art, Condict (US 2011/0099351) directed to a technique for routing data for improved deduplication in a storage server cluster includes computing, for each node in the cluster, a value collectively representative of the data stored on the node, such as a "geometric center" of the node. New or modified data is routed to the node which has stored data identical or most similar to the new or modified data, as determined based on those values. Each node stores a plurality of chunks of data, where each chunk includes multiple deduplication segments. A content hash is computed for each deduplication segment in each node, and a similarity hash is computed for each chunk from the content hashes of all segments in the chunk. A geometric center of a node is computed from the similarity hashes of the chunks stored in the node.
The prior art, Attarde et al. (US 2011/0231362) directed to a deduplication system includes a plurality of data deduplication nodes; and a data deduplication control node communicatively coupled to the plurality of data deduplication nodes. The deduplication control node performs the operations of performing data deduplication operations at a deduplication system having one or more deduplication nodes at which deduplication data blocks are stored; monitoring a performance characteristic of the 
The prior art, Mattox (US 8,996,468) directed to systems and methods programmatically determine the status of blocks in a virtual machine image. For example, a system can determine which blocks in a virtual machine image are active, deleted, zero, or a combination of the same. The system can determine block status without scanning all the blocks in a virtual machine image in some implementations. Instead, the system can access metadata in a file system of a virtual machine image to determine the block status. When backing up the virtual machine image, the system can back up active blocks while skipping inactive blocks, including deleted and/or zero blocks. As a result, in certain embodiments, the system can take less time to back up a virtual machine image, and the resulting backup file or files can consume less storage space.
	 The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153